Title: Enclosure: English Objections to a Universal Standard derived from Nature, [2 December 1790]
From: Vaughan, Benjamin
To: Jefferson, Thomas


  
EnclosureEnglish Objections to a Universal Standard derived from Nature
Two very able persons, the Bp. of Autun and Mr. Jefferson, have proposd for France and America respectively, that an universal standard of measures, and thence of weights, for all nations, should be derived from permanent data furnished by nature; and for this purpose, that recourse should be had to the length of a pendulum vibrating seconds in a given degree of latitude, and in a given temperature.
This respectable proposition has excited the following observations.
1.° It does not appear likely to be encouraged in England, if one may judge from the opinions of some considerable persons in that country, who will naturally be called upon to make a report concerning it, should the plan be proceeded in.—It is much more practicable in their judgment, to have correct copies of an arbitrary standard, than correct deductions from the pendulum in question.
2.° To the objection, that the measures of the antients have been lost from having been arbitrary, there seems an easy reply. Let the moderns agree upon an arbitrary standard, and disperse many copies of it in different nations, and as the world has fewer barbarous and more civilized nations in it than formerly, there can be no expectation that all of these copies will be lost. In any event, the loss would only affect posterity in matters of curiosity; and a new standard might be instituted to supply that, which had become extinct from a decay of civilization and of mutual intercourse.
3.° The supposed convenience of having a natural standard which shall be discoverable in distant countries, is still more easily controverted. The figure of the earth is so imperfectly ascertained, that no experiments with the pendulum can be depended upon, unless repeated in the given latitude (suppose 45.° North) where the standard is to obtain its origin; and since civilized observers and accurate instruments are necessary for the preliminary experiments, wherever such observers exist who shall feel interested in connecting themselves with the customs of Europe, it will be more possible (even in the proposed latitude) to procure the exact copy of an arbitrary standard from Europe, than accurate instruments and experiments.
4.° When a natural standard is attained by the process in question, the communication of it for use must depend upon copies taken from it and these copies are liable to all the difficulties of copies made after an arbitrary standard.
5.° The great motive for adopting a natural standard in preference to one that is artificial, seems to be to incline all nations more readily to a change of the present discordant system. But the great task will be to make nations abandon what they have been accustomed to, not to make them adopt one new standard in preference to another equally new. Besides, it will not be difficult to fix upon an arbitrary standard which shall imply no undue preference to any nation or nations in the choice of it.

6.° If it is of any particular use to have the arbitrary standard compared with one that is natural, many individuals or learned bodies can perform this task with ease and are likely to do it spontaneously; which will always be a guide to distant countries and to future ages in recovering the dimension of the arbitrary standard, should it ever be necessary to seek after it through that medium.
7.° Modern workmanship is so accurate and the precautions to be taken so well known, that where the dimension of length only is concerned, it is nearly as easy to make many commensurate standards, as a simple standard. Hence the advantage of having many copies of the original standard declared of equal authenticity with the original standard itself, deposited in different countries, rather than of relying upon one standard deposited in one or a few countries. This will guard against accidents, frauds, and jealousies; and be of farther use by calling for frequent revisions and comparisons, when the average of the majority of copies will suffice to settle every dispute.
8.° An arbitrary standard has this additional advantage: that it may in some degree be accommodated to what is in actual use; as well as that it may be settled without delay, without expence, with little labour, and cannot in the result be followed by any controversy: nor need the adjustment of the standard in this arbitrary mode, be attended with more disputes than in the mode proposed; for it is to be observed, that after the length of the pendulum shall have been ascertained, the subsequent application of that dimension to practice, both with regard to measures of length and of capacity and to weights, is equally arbitrary in both cases.
9.° On the whole, it is to be hoped that at least some uniform standard will soon be adopted; for though the common people may not easily change their habits at once, yet they will gradually do so, when they see merchants, learned men, sovereigns, and public bodies, using an uniform set of measures and weights. But supposing each nation to retain its antient customs in some of its concerns internally, it will yet be of use to have a standard of agreement with foreigners, which shall render superfluous to every man the knowledge of more than two standards, namely, the local one of his native country and the general one adopted for foreign use: It would be like the case of a native and a learned language. Men would also attain the further convenience of forming ideas of the quantum of measures and weights as expressed by foreigners, with more facility and truth, when the standard was such as they were themselves often in the habit of employing.
